Citation Nr: 0329660	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  96-27 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement of the appellant to recognition as the veteran's 
surviving spouse for purposes of entitlement to Department of 
Veterans Affairs (VA) benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



INTRODUCTION

The veteran served on active duty from June 1962 to March 
1965.  The veteran died in May 1982.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Petersburg, Florida, (hereinafter RO).  
 

REMAND

Summarizing the facts briefly, the veteran married a person 
by the name of Delores Howard (hereinafter Delores) in 
Philadelphia, Pennsylvania in April 1970.  There is of record 
no divorce decree between the veteran and Delores; 
nevertheless, the veteran married the appellant in Baton 
Rouge, Louisiana in 1973.  The appellant contends that she 
was not aware of the veteran's prior marriage to Delores, and 
an affidavit from the veteran's mother and sisters in March 
1996 indicated that they also had no knowledge of the 
veteran's marriage to Delores, and were not even aware of her 
existence until 1996.  The veteran's mother contends that the 
appellant cared for the veteran prior to his death Baton 
Rouge, Louisiana.  There is no evidence that Delores ever 
lived with the veteran in Louisiana, or was otherwise in 
contact with him after the veteran's marriage to the 
appellant and prior to his death.  

An August 1983 VA Administrative Decision found that the 
veteran's marriage to Delores was broken due to her non-
continuous cohabitation with the veteran in the years prior 
to his death, and that the marriage to the appellant was 
invalid from its inception based on the fact that veteran's 
marriage to Delores had not been terminated.  However, this 
decision was reversed by an Administrative Decision completed 
in December 1983 which determined that the appellant's 
marriage to the veteran was deemed valid and that she was the 
lawful widow of the veteran.  A March 1987 Board decision, 
after obtaining a field examination pursuant to a remand, 
found Delores to be the legal spouse of the veteran at the 
time of veteran's death, but not entitled to surviving spouse 
benefits based on that fact that she had not met the 
continuous cohabitation requirement.  Thereafter, Delores was 
found to be the veteran's surviving spouse by a September 
1995 Administrative Decision pursuant to the decision in 
Gregory v. Brown, 5 Vet. App. 108 (1993).  

In order to be entitled to VA death benefits as a "surviving 
spouse" of a veteran, the applicant must have been the 
veteran's spouse at the time of the veteran's death and have 
lived continuously with the veteran from the date of their 
marriage to the date of the veteran's death, except where 
there was a separation due to the misconduct of, or procured 
by the veteran without the fault of the spouse.  38 U.S.C.A. 
§ 101(3).  The term "spouse" means a person of the opposite 
sex who is a wife or husband.  The term "wife" means a 
person whose marriage to the veteran meets the requirements 
of 38 C.F.R. § 3.1(j) and 38 C.F.R. § 3.50(a).  Under 38 
C.F.R. § 3.1(j), the term "marriage" means a marriage valid 
under the law of the place where the parties resided at the 
time of marriage or the law of the place where the parties 
resided when the rights to benefits accrued.  Emphasis added.  
See also 38 C.F.R. § 3.205.  Under the circumstance of this 
case, and given the fact that laws pertaining to marriage in 
the state of Louisiana are controlling under 
38 C.F.R. § 3.1(j), the Board concludes that an opinion from 
the Office of the Regional Counsel as to the legal effect 
under Louisiana law of the veteran's prior marriage to 
Delores as it applies to the rights of the appellant is 
necessary.  In order to ensure due process to the appellant, 
the Board concludes that the RO should have the initial 
opportunity to adjudicate this claim after such an opinion is 
completed.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a Veterans 
Claims Assistance Act (hereinafter VCCA) duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  The RO is to obtain an opinion from 
the Regional Counsel as to whether, under 
Louisiana law, the appellant may be 
considered to have been the wife of the 
veteran at the time of his death so as to 
warrant entitlement to status as the 
surviving spouse of the veteran for the 
purpose of receipt of VA benefits.  The 
Regional Counsel is to review the 
pertinent records contained in the claims 
file in addition to the facts summarized 
above.  




3.  Thereafter, if claim on appeal 
remains denied, the appellant and her 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, including the legal opinion 
and any evidence obtained as a result of 
the development requested above and the 
VCAA.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  No action is 
required of the appellant until she is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 




to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




